Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM [Letterhead of Shatswell, MacLeod & Company, P.C.] Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated March 13, 2015, which is incorporated by reference in the Annual Report on Form 10-K of BSB Bancorp, Inc. and Subsidiaries for the year ended December 31, 2016. /s/ Shatswell, MacLeod & Company, P.C. Shatswell, MacLeod & Company, P.C. West Peabody, Massachusetts March 20,2017
